,Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Please update ¶[0001] with the latest application data for related applications.  
Appropriate correction is required.
Allowable Subject Matter
Claims 1-12 are  allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The examiner could not find fair suggestion in the prior art, for example, the reference to Nylen, cited by examiner, does not suggest the amplifiers and inductor arrangement, coupled to the capacitors as claimed below.
The capacitors being variable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
(New) An apparatus, comprising: A first inductor having a first end and a second end, a second inductor having a first end and a second end, a first capacitive element having a first end and a second end, a second capacitive element having a first end and a second end; a first amplifier having a first end and a second end; a second amplifier having a first end and a second end; and wherein: the first end of the first capacitive element is coupled to the first end of the first inductor, and the second end of the first capacitive element is coupled to the first end of the second inductor; the first end of second capacitive element is coupled to the second end of the first inductor, and the second end of the second capacitive element is coupled to the second end of the second inductor; the first amplifier is coupled to provide an amplification across the first inductor; and the second amplifier is coupled to provide an amplification across the second inductor, wherein the first capacitive element comprises variable capacitance, and the second comprises variable capacitance.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763. The examiner can normally be reached M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3486. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849